Citation Nr: 0027501	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  94-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to special monthly compensation on account of 
loss of use of both feet.

2. Entitlement to a certificate of eligibility for assistance 
in acquiring an automobile or other conveyance and adaptive 
equipment.

3. Entitlement to a certificate of eligibility for assistance 
in acquiring adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from July 1961 until his 
retirement in May 1990.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1993 rating decision of the Regional Office (RO) 
that denied the veteran's claim for certificates of 
eligibility for assistance in acquiring an automobile or 
other conveyance and adaptive equipment or adaptive equipment 
only.  In addition, by rating action in September 1997, the 
RO denied special monthly compensation based on loss of use 
of both feet.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran asserts that he is entitled to special monthly 
compensation based on loss of use of both feet and that, in 
addition, he is entitled to certificates of eligibility for 
assistance in acquiring an automobile and adaptive equipment.  
In effect, he argues that he has loss of use of his feet due 
to his service-connected herniated disc.  In this regard, the 
Board of Veterans' Appeals (Board) points out that in March 
1997, a Department of Veterans Affairs (VA) physician in the 
spinal cord injury unit noted that the veteran had a cauda 
equina injury.  He added that the veteran had functional loss 
of use of both feet for dorsiflexion and plantar flexion.  He 
commented that these limitations would impair the veteran's 
ability to operate safely a motor vehicle without hand 
controls.  

The veteran was subsequently afforded examinations by the VA 
in October 1998 and May 1999.  A review of these examinations 
reveals findings that are inconsistent.  At the time of the 
earlier examination, the physician stated that the veteran 
had significant functional deficit and residual weakness in 
the lower extremities and required an assistive device.  
Following the May 1999 VA examination, the examiner commented 
that the veteran had sustained an injury to the lateral leg, 
but he had no motor deficits, and full motor function of all 
motor groups of the bilateral lower extremities.  The 
physician also opined that the veteran did not appear to be 
suffering from cauda equina syndrome.  The Board notes that 
the examiner indicated he had reviewed the claims folder, but 
he did not comment on any other findings or opinions in the 
record.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his lower 
extremities since 1994.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of the disability 
of the lower extremities, particularly 
the feet.  The examiner should indicate 
the degree of function remaining in the 
lower extremities.  He should also be 
requested to furnish an opinion as to 
whether loss of use of the feet is 
present.  The rationale for any opinion 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



